ADVISORY ACTION
Claims 1-5, 7-9, 15-17, 19, 22, 40-41, 43-44, 48-52 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 4/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/470,024 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The request for entering amendments to claims 1, 5, 9, 40, 51-52, the submission of a terminal disclaimer, and arguments filed on 4/18/2022 under 37 CFR 1.116 in reply to the Final Action mailed on 2/17/2022 are acknowledged.  The proposed amendments to the claims will not be entered.  While the amendments to the claims seem to overcome the objections, the 35 U.S.C. § 112(b) or second paragraph (pre-AIA ) rejections, and the 35 USC § 102 rejection, the proposed amendments to the claims raise new issues which would require further consideration as discussed below and do not overcome the written description and enablement rejections, or the obviousness rejections previously introduced.  
The provisional rejection of claims 1-5, 7-9, 15, 17, 19, 48-49, 51-52 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11, 19 and 20 of copending Application No. 16/470024 is hereby withdrawn by virtue of the timely submission of a terminal disclaimer.   
Proposed amended claim 5 would be rejected as indefinite due to the recitation of “..method of claim 4, wherein the FAA comprises SEQ ID NO: 35 or SEQ ID NO: 37 or a variant having at least 80% sequence identity to the polypeptide of SEQ ID NO: 35 or SEQ ID NO: 37….” for the following reasons.  It is unclear as to how the term “or a variant having….” relates to the method of claim 4.   While the term “or” implies an alternative, as written one cannot determine if the alternative refers to the FAA.  If the intended limitation is “or wherein the FAA is a variant having….sequence identity to the polypeptide of SEQ ID NO: …which has  fatty acyl-CoA synthetase activity”, the claim should be amended accordingly. 
Proposed amended claim 9 would be rejected as indefinite due to the recitation of “…method of claim 7, wherein the acetyltransferase comprises SEQ ID NO: 39 or (ii) a variant thereof having at least 75% sequence identity to the polypeptide of SEQ ID NO: 39…” for the following reasons.   First, there is no item labeled as “(i)”.  Second, the term “or…a variant thereof having at least….” is unclear because one cannot determine how this limitation relates to the method of claim 7.  While the term “or” implies an alternative, as written one cannot determine if the alternative refers to the acetyltransferase.  If the intended limitation is “ or wherein the acetyltransferase is a variant of the polypeptide of SEQ ID NO: 39 having at least …sequence identity to the polypeptide of SEQ ID NO: 39 which has acetyltransferase activity”, the claim should be amended accordingly. 
Proposed amended claims 1, 5, 9, 51-52 and dependent claims 2-4, 7-8, 1-5, 7-9, 15-17, 19, 48-49 would remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection has been discussed at length in prior Office actions.  It would be maintained for the reasons of record and those set forth below.
Applicant argues that the current amendments to the claims that recite specific desaturases or reductases with specific sequence identifiers.  Applicant states that the enzymes encompassed by the claims are aptly described in the specification such that one of skill in the art would identify that Applicant was in full possession of the invention as claimed at the time of filing. 
Applicant’s arguments have been fully considered but not deemed persuasive.  Proposed amended claims 1, 5, 9, 51-52 and dependent claims 2-4, 7-8, 1-5, 7-9, 15-17, 19, 48-49 still require a genus of Δ11 desaturases  having at least 80% sequence identity with the polypeptides of SEQ ID NO: 2, 41, 43, or 45, and alcohol-forming fatty acyl-CoA reductases having at least 80 sequence identity to the polypeptide of SEQ ID NO: 8 or 12.   Claim 15 requires in part (i) Δ11 desaturases encoded by nucleic acids having at least 80% sequence identity with the polynucleotides of SEQ ID NO: 1, 40, 42 or 44, and/or (ii) alcohol-forming fatty acyl-CoA reductases encoded by polynucleotides having at least 90% sequence identity with the polynucleotides of SEQ ID NO: 7, 11, or 15.  Claims 51 and 52 require in part  (i) Δ11 desaturases  having at least 85% sequence identity with the polypeptides of SEQ ID NO: 2, 41, 43, or 45, or (ii) alcohol-forming fatty acyl-CoA reductases having at least 85% sequence identity with the polypeptides of SEQ ID NO: 8 or 12, respectively.
	As indicated in the prior Office action, the claims require a specific titer for (Z)-11-hexadecen-1-ol which is the result of expressing at least two enzymes, wherein one of the enzymes has Δ11 desaturase activity and the other has fatty acyl-CoA reductase activity.  Applicant has asserted in a previous response to the obviousness rejection, that the recited titer is not obtained by combining any Δ11 desaturase and any fatty acyl-CoA reductase, but instead that it is certain specific combinations of Δ11 desaturases and fatty acyl-CoA reductases expressed in a yeast cell that will result in the recited titer.  The Löfstedt declaration (page 3, item 9) further asserts that out of 50 combinations of Δ11 desaturases, FARs, thioesterases and diacylglycerol acetyltransferases, only 34 combinations were able to produce the desired compounds.   Assuming arguendo that any combination of a Δ11 desaturase selected from the polypeptides of SEQ ID NO: 2, 41, 43 and 45 with a fatty acyl-CoA reductase selected from the polypeptides of SEQ ID NO: 8, 12, and 16 when expressed in any yeast cell would result in the recited titer, the claims require combinations of a genus of variants of the Δ11 desaturases of SEQ ID NO: 2, 41, 43 or 45 with a genus of alcohol-forming fatty acyl-CoA reductases which are variants of the fatty acyl-CoA reductases of SEQ ID NO: 8  or 12.  As previously indicated, the number of variants of the polypeptide of SEQ ID NO: 8 having 80% sequence identity to the polypeptide of SEQ ID NO: 8 that result from substitutions  is 8.27x10213 variants.  The total number of variants having 80% sequence identity with the polypeptide of SEQ ID NO: 2 that result solely from amino acid substitutions is 2.9x10154 variants.  It is reiterated herein that while the genus of structural variants of the recited polypeptides having the recited % sequence identity is essentially infinite, there is absolutely no teaching or suggestion in the specification and/or the prior art as to a structure/function correlation or the structural features required in these variants for such variants to have Δ11 desaturase activity or fatty acyl-CoA reductase activity, let alone the structural features required in those enzymes to have the ability to produce the recited titer when combined.  Applicant has clearly asserted on the record that not all combinations of Δ11 desaturases and fatty acyl-CoA reductases will provide the recited titer.  Therefore, one of skill in the art would need to have those structural features that are required for a Δ11 desaturase and an alcohol-forming fatty acyl-CoA reductase  to have the ability to produce the desired titer when combined.  In the instant case, there is no information or suggestion as to which structural features are required in a variant having the recited % sequence identity to have the desired enzymatic activity, let alone the structural features required to produce the desired titer.  Thus, contrary to Applicant’s assertions, the claims are not deemed adequately described by the teachings of the specification and/or the prior art.
Proposed amended claims  1, 5, 9, 51-52 and dependent claims 2-4, 7-8, 1-5, 7-9, 15-17, 19, 48-49 would remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (i) a method for producing (Z)-11-hexadecen-1-ol by culturing a yeast cell transformed with nucleic acids encoding the polypeptide of SEQ ID NO: 2, the polypeptide of SEQ ID NO: 8, as well as the polypeptides of SEQ ID NO: 35 or SEQ ID NO: 37, (ii) a method for producing (Z)-11-hexadecenal by culturing a yeast cell transformed with  nucleic acids encoding the polypeptide of SEQ ID NO: 2 and the polypeptide of SEQ ID NO: 8, wherein the yeast cell produces (Z)-11-hexadecen-1-ol, and said (Z)-11-hexadecen-1-ol is converted to (Z)-11-hexadecenal by chemical conversion, and (iii) a method for producing (Z)-11-hexadecen-1-yl acetate by culturing a yeast cell transformed with nucleic acids encoding the polypeptide of SEQ ID NO: 2 and the polypeptide of SEQ ID NO: 8, as well as the polypeptide of SEQ ID NO: 39, does not reasonably provide enablement for a method for producing (Z)-11-hexadecen-1-ol by culturing a yeast cell that expresses variants of the polypeptides of SEQ ID NO: 2 and SEQ ID NO: 8 as well as variants of the polypeptides of SEQ ID NO: 35 or SEQ ID NO: 37, or methods for producing (Z)-11-hexadecen-1-yl acetate or (Z)-11-hexadecenal by culturing a yeast cell that expresses variants of the polypeptides of SEQ ID NO: 2, SEQ ID NO: 8, and SEQ ID NO:39.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. This rejection has been discussed at length in prior Office actions.  It would be maintained for the reasons of record and those set forth below.
Applicant argues that the claims have been amended to recite a Δ11 desaturase and a reductase by sequence identifiers. Applicant states that the variants recited have at least 80% sequence identity with those sequence identification numbers. Applicant submits that the specification more than adequately enables one of skill in the art to practice the invention with regard to the enzymes recited. Applicant points out that there is no undue level of experimentation placed upon one of skill in the art to allow them to practice the claimed invention. 
Applicant’s arguments have been fully considered but not deemed persuasive. The Examiner disagrees with Applicant’s contention that the claims as currently presented are fully enabled by the teachings of the specification and/or the prior art.  Claims 1-5, 7-9, 16-17, 19, 48-49 require  Δ11 desaturases  having at least 80% sequence identity with the polypeptides of SEQ ID NO: 2, 41, 43, or 45, and alcohol-forming fatty acyl-CoA reductases having at least 80 sequence identity to the polypeptide of SEQ ID NO: 8 or 12.    Claim 15 requires (i) Δ11 desaturases encoded by nucleic acids having at least 80% sequence identity with the polynucleotides of SEQ ID NO: 1, 40, 42 or 44, and/or (ii) alcohol-forming fatty acyl-CoA reductases encoded by polynucleotides having at least 90% sequence identity with the polynucleotides of SEQ ID NO: 7, 11, or 15.  Claims 51 and 52 require  (i) Δ11 desaturases  having at least 85% sequence identity with the polypeptides of SEQ ID NO: 2, 41, 43, or 45, and (ii) alcohol-forming fatty acyl-CoA reductases having at least 85% sequence identity with the polypeptides of SEQ ID NO: 8 or 12. 
It is reiterated herein that the claims require a genus of enzymes that when expressed in any yeast cell can produce a particular titer of  (Z)-11-hexadecen-1-ol.   Even if the assumption is made that any combination of a  Δ11 desaturase selected from SEQ ID NO: 2, 41, 43 and 45 with a fatty acyl-CoA reductase selected from SEQ ID NO: 8, 12, and 16 when expressed in any yeast cell would result in the recited titer, the claims require combinations of a genus of variants of the Δ11 desaturases of SEQ ID NO: 2, 41, 43 or 45 having the recited % sequence identity with a genus of variants of the fatty acyl-CoA reductases of SEQ ID NO: 8 or 12 having the recited % sequence identity.   Not all combinations of Δ11 desaturases and fatty acyl-CoA reductases will provide the recited titer, as admitted by Applicant in a prior response. This is further admitted in the Löfstedt declaration (page 3, item 9), where it is stated that out of 50 combinations of Δ11 desaturases. FARs, thioesterases and diacylglycerol acetyltransferases, only 34 combinations were able to produce the desired compounds.   The specification is completely silent with regard to the structural features required in any Δ11 desaturase and any alcohol-forming fatty acyl-CoA reductase so that when combined, they can produce the desired titer of  (Z)-11-hexadecen-1-ol.   Furthermore, the specification and the prior art are completely silent with regard to the structural features required in structural variants of the Δ11 desaturases of SEQ ID NO: 2, 41, 43 or 45 having the recited % sequence identity so that they can display Δ11 desaturase activity, or the structural features required in structural variants of the alcohol-forming fatty acyl-CoA reductases of SEQ ID NO: 8 or 12 having the recited % sequence identity so that they can display alcohol-forming fatty acyl-CoA reductase activity.  In the absence of some information or guidance regarding those structural features required in (i) a protein that has Δ11 desaturase activity, and (ii) a protein that has alcohol-forming fatty acyl-CoA reductase activity, so that when combined, they can produce the desired (Z)-11-hexadecen-1-ol titer, one of skill in the art would have to test an infinite number of variants of the recited polypeptides to find those that have Δ11 desaturase activity and alcohol-forming fatty acyl-CoA reductase activity, and test an infinite number of combinations of Δ11 desaturases and alcohol-forming fatty acyl-CoA reductase that when expressed in any yeast cell, they can produce the desired (Z)-11-hexadecen-1-ol titer.  That is not deemed routine experimentation.
As indicated in the prior Office action, the number of structural variants of the polypeptides of SEQ ID NO: 35 and 37 having 80% sequence identity with the polypeptide of SEQ ID NO: 35 or 37 that result solely from substitutions is essentially infinite (e.g.,  5.33x10329 variants of the polypeptide of SEQ ID NO: 35).  There is absolutely no teaching or suggestion in the specification or the prior art as to which 139-140 modifications can be made to the polypeptides of SEQ ID NO: 35 or SEQ ID NO: 37 without altering their enzymatic activity.   Therefore, in the absence of some knowledge or guidance as to which structural variants of the polypeptides of SEQ ID NO: 35 or 37 are more likely to have fatty acyl-CoA synthetase activity, or a structure/function correlation that would allow one of skill in the art to envision the structure of a fatty acyl-CoA synthetase, one of skill in the art would have to test an essentially infinite number of structural variants of the polypeptides of SEQ ID NO: 35 or 37 that have the recited % sequence identity to find those that have the desired enzymatic activity.  The estimate provided by Guo et al. previously discussed predicts that one skill in the art would have to test 8.13x1011  variants of the polypeptide of SEQ ID NO: 2 (1/(0.66)66 ),   2.63x1016  variants of the polypeptide of SEQ ID NO: 8 (1/(0.66)91 ),  1.21x1025  variants of the polypeptide of SEQ ID NO: 35 (1/(0.66)139 ), and  1.83x1025 variants of the polypeptide of SEQ ID NO: 37 to find a single variant with the desired activity. That is not deemed routine experimentation.  Therefore, for the reasons of record and those set forth above, one cannot reasonably conclude that the full scope of the claims is enabled by the teachings of the specification and/or the prior art. 
Proposed amended claims 1, 5, 51 and dependent claims 2-4, 15-17,  19 would no longer be rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagström et al.   (Microbial Cell Factories 12:125, pages 1-11, 2013; cited in the IDS) as evidenced by Ding et al. (Genbank accession No. AID66659, 6/30/2014), Hagström et al. (GenBank accession No. AGP26039, 8/3/2014; hereinafter Hagström 1), and Duronio (GenBank accession No. CAA46957, 7/24/1992), by virtue of the fact that the alcohol-forming fatty acyl-CoA reductase (FAR) used by Hagström et al. is 76% sequence identical to the polypeptide of SEQ ID NO: 8.   
Proposed amended claims 1, 51-52 and depended claims 2-4, 15-17, 19 would remain rejected under 35 U.S.C. 103 as being unpatentable over Hagström et al.   (Microbial Cell Factories 12:125, pages 1-11, 2013; cited in the IDS) as evidenced by Duronio (GenBank accession No. CAA46957, 7/24/1992) in view of Ding et al. (Nature Communications 4:3353, pages 1-7, published 2/25/2014; cited in the IDS) as evidenced by Hagström et al. (PLoS ONE 7(5):e37230, pages 1-11, published 5/16/2012; hereinafter Hagström 2). This rejection has been discussed at length in prior Office actions.  It would be maintained for the reasons of record and those set forth below.
Applicant argues that one of skill in the art has no reasonable expectation of success achieving the claimed titer of moth pheromone from the cited references alone or in combination. Applicant submits that a reasonable expectation of success based on the teachings of the cited references requires that one of skill in the art would reasonably expect a teaching from a plant cell whereby poor expression was the best that could be achieved to translate to an effective result producing 0.25 mg/L of moth pheromone in a yeast cell as claimed.  Applicant states that from the Löfstedt declaration, one of skill in the art would not expect studies in plants to be predictably translatable to yeast or that the claimed combination of enzymes would be expected to generate the claimed moth pheromone comprising (Z)-11-hexadecen-1-ol with a titer of at least 0.25 mg/L. Applicant states that the claims are not so broad as to be directed to some expression of the claimed enzymes, but are instead directed to a specific combination of enzymes that when expressed produce (Z)-11-hexadecen-1-ol with a titer of 0.25 mg/L.  Applicant submits that the Löfstedt declaration teaches that all of the tested FARs in Ding et al. had low product yield when expressed in plants.  Applicant is of the opinion that the findings in Ding et al. regarding FARs barely active in plants provides no expectation of greater success in yeast for achieving the recited expression and reveal that there is no predictability as to what will work in the plant system or yeast. 
	Applicant states that Hagström teaches that noctuid pgFARS in general do not have a particular preference for Z11-16 substrates and that one of skill in the art would not predictably use a noctuid pgFAR in a method for producing high amounts of (Z)-11-hexadecenol.  Applicant submits that combining the knowledge of Hagström with Ding et al. who teach that HarFAR and HarFAR_KKYR have very low conversion rate of Z11-16:CoA into the corresponding alcohol (Z11-16:OH) reveals that one of ordinary skill in the art would not expect any success using the HarFAR of Ding et al. in a yeast cell with the objective of producing high amounts of (Z)-11-hexadecenol.  Applicant states that the teachings of Ding et al. regarding preferences for Z11-16 substrates do not address low conversion rates.  Applicant states that the lack of preference taught by Hagström further supports the argument that the cited reference combination does not provide any reasonable expectation of success in obtaining the recited titer.  Applicant is of the opinion that the cited references do not provide a reasonable expectation of success in achieving the claimed high titers in a yeast cell.   Applicant states that the skilled person would not be able to predict which enzymes would work well in yeast based on the results by Ding et al. in plants. 
Applicant’s arguments have been fully considered but not deemed persuasive.  With regard to the argument that all of the tested FARs in Ding et al. had low product yield when expressed in plants and that there is no predictability from the teachings of Ding et al. as to what will work in the plant system or in other organisms such as yeast, Applicant is reminded that the enzymes produced by Ding et al. are not plant enzymes but rather moth enzymes.  Therefore, the issue of predictability with regard to expression in yeast is not whether plant enzymes can be expected to be expressed in yeast but rather whether moth enzymes can be expected to be expressed in yeast.  It is reiterated herein that while it is agreed that there is no absolute certainty that expressing the moth Δ11 desaturase and FAR of Ding et al. in yeast would result in enzymatically active proteins, the teachings of Hagström et al. provide a reasonable expectation of success in obtaining some expression of the Δ11 desaturase and FAR of Ding et al. in a yeast cell because the Δ11 desaturase and FAR expressed in the yeast cell of Hagström et al. are moth enzymes and the Δ11 desaturase and FAR of Ding et al. are also derived from moths.   There is no teaching or suggestion in the specification and/or the cited art indicating that some moth Δ11 desaturases or moth FARs could not be expressed in yeast.  Therefore, the evidence as provided by Hagström et al. would suggest to one of skill in the art that it is more likely than not to observe expression of the moth Δ11 desaturase and moth FAR of Ding et al. in a yeast cell.  
	Applicant has previously argued that Hagström teaches that noctuid pgFARS in general do not have a particular preference for Z11-16 substrates and that one of skill in the art would not predictably use a noctuid pgFAR (pheromone gland FAR) in a method for producing high amounts of (Z)-11-hexadecenol.  In response, the Examiner has previously indicated that  while it is agreed that one of skill in the art would not necessarily select any noctuid pgFAR for synthesizing  (Z)-11-hexadecenol, Ding et al. has unequivocally shown that their HarFAR has a preference for  Z11-16 substrates and can catalyze the formation of (Z)-11-hexadecenol.  The low conversion rate or yields cannot be confused with specificity, which is clearly shown to be present in the HarFAR of Ding et al. for Z11-16 substrates as evidenced by the production of (Z)-11-hexadecenol.  Therefore, it is unclear to the Examiner as to how the Examiner’s previous statement is a circular statement.  Even if the argument is made that low yields could deter one of skill in the art to use the HarFAR, the teachings of Ding et al. clearly show that their HarFAR is able to use Z11-16 substrates for the production of (Z)-11-hexadecenol. Therefore, the teachings of Ding et al. show that one could predictably produce  (Z)-11-hexadecenol using the HarFAR of Ding et al. 
	With regard to the argument that Ding et al. teach that HarFAR and HarFAR_KKYR have very low conversion rates of Z11-16:CoA into the corresponding alcohol (Z11-16:OH), it is reiterated herein that Ding et al. teach that of all the tested FARs, HarFAR with an ER retention signal (KKYR) was the most suitable candidate for large scale production (page 2, right column, last three lines). It is clear from Table 1 of Ding et al. that HarFAR and HarFAR with the ER retention signal were the best candidates for producing (Z)-11-hexadecenol.  Thus, contrary to Applicant’s assertions, if the HarFAR was chosen for large scale production, one of skill in the art would certainly consider this FAR as a candidate for producing large amounts of (Z)-11-hexadecenol.  
	With regard to the argument that the claims are not so broad as to be directed to some expression of the claimed enzymes, but are instead directed to a specific combination of enzymes that when expressed produce (Z)-11-hexadecen-1-ol with a titer of 0.25 mg/L, it is noted that the claims are not limited to the eight combinations of the desaturases of SEQ ID NO: 2, 41, 43, or 45 with the reductases of SEQ ID NO: 8 or 12 (8 combinations = 4 desaturases x 2 reductases).  Instead, in addition to the 8 combinations, the claims encompass an immense number of combinations that result from combining the extremely large number of variants having 80% sequence identity to the desaturases of SEQ ID NO: 2, 41, 43, or 45 with the variants of the reductases of SEQ ID NO: 8 or 12 having 80% sequence identity to the polypeptides of SEQ ID NO: 8 or 12.  Even if the argument is made that the claims are solely limited to a method that requires any of the eight combinations of the desaturases of SEQ ID NO: 2, 41, 43, or 45 with the reductases of SEQ ID NO: 8 or 12, there are no working examples that show the (Z)-11-hexadecen-1-ol titers obtained from these 8 combinations of enzymes. Essentially all of the working examples that show (Z)-11-hexadecen-1-ol titers are limited to the Δ11 desaturase of SEQ ID NO: 2. While the Examiner has found that the requirement to produce a titer of at least 0.25 mg/L from any of these 8 combinations of enzymes to be adequately described and enabled even if there is no experimental evidenced provided for all the 8 combinations, if Applicant’s argument is that obtaining this titer (0.25 mg/L) is unpredictable, the Examiner will have to reconsidered whether all the embodiments of the claimed method that require any of these 8 combinations of desaturases/reductases meet the requirements of 35 USC § 112(a). 
	With regard to the argument that the Löfstedt declaration shows that there is no teaching in Hagström and Ding that would provide any reasonable expectation of success for achieving the claimed high titers in a yeast cell, it is noted that while it is agreed that the exact recited titers were not taught by the prior art, the titer disclosed by Hagström et al. is 0.211 mg/L (upper value that includes a 0.016 mg/L deviation; page 6, left column, last two lines; 0.016 mg/L = 1.6 μg/100 ml) while the titer recited in the claims is 0.039 mg/L higher (0.25 mg/L). An increase in titer of 0.039 mg/L is not deemed unexpected, surprising, or nonobvious because it is not statistically significant. Hagström et al. disclose errors in measurement of compounds of up to +/- 0.072 mg/L (16:OH; page 6, left column, last line-right column first line; 0.072 mg/L = 7.2 μg/100 ml).  Therefore, contrary to Applicant’s assertion, one of skill in the art would have a reasonable expectation of success in obtaining the recited 0.25 mg/L titer. In addition, one of skill in the art did not need to know that one could obtain the titers disclosed by Applicant  to be motivated to combine the teachings of  Hagström et al. and Ding et al. to express the Δ11 desaturase and FAR of Ding et al. in yeast.  Hagström et al. clearly teach that an advantage of producing pheromones in yeast is that one can avoid the use of harmful reactants and the creation of chemical waste (page 2, left column last paragraph).  Moreover, production in yeast is advantageous because it is easier to extract the product of interest from a yeast culture compared to the extraction from plants. In addition, the waste generated from plants is greater than that of yeast culture.  Furthermore, as explained above, Ding et al. selected the HarFAR for large scale production, thus suggesting that one could potentially use the Δ11 desaturase and FAR of Ding et al. for the production of large amounts of (Z)-11-hexadecenol.   Therefore, prior knowledge of the titers obtained by Applicant was not required for one of skill in the art to be motivated to combine the teachings of  Hagström et al. and Ding et al. to arrive to the claimed invention.   
	With regard to the argument that  the skilled artisan would not be able to predict which enzymes would work well in yeast based on the results obtained by Ding et al. in plants, it is noted that in the instant case, the results obtained by Ding et al. in plants provided one of skill in the art with the knowledge that the HarFAR can use Z11-16:CoA as substrate and can produce (Z)-11-hexadecenol and that At Δ11 desaturase can act on 16:CoA and produce Z11-16:CoA.  The substrate and reactions catalyzed are independent of whether the enzymes are produced in plants or yeast cells.   If an enzyme is produced in a host in enzymatically active form, one of skill in the art would expect that enzymatically active enzyme to use the same substrate and catalyze the same reaction regardless of the host cell used to produce it.   Therefore, unless the At Δ11 desaturase and HarFAR proteins of Ding et al. are not produced in a yeast cell in an enzymatically active form, one of skill in the art would expect that HarFAR can use Z11-16:CoA as substrate and can produce (Z)-11-hexadecenol and that At Δ11 desaturase can act on 16:CoA and produce Z11-16:CoA if produced in enzymatically active form in a yeast cell.  Therefore, contrary to Applicant’s assertions, the claimed invention is deemed obvious over the prior art of record. 
Claims 7-8 and proposed amended claim 9 would remain rejected under 35 U.S.C. 103 as being unpatentable over Hagström et al.   (Microbial Cell Factories 12:125, pages 1-11, 2013; cited in the IDS) as evidenced by Duronio (GenBank accession No. CAA46957, 7/24/1992) in view of Ding et al. (Nature Communications 4:3353, pages 1-7, published 2/25/2014; cited in the IDS) as evidenced by Hagström et al. (PLoS ONE 7(5):e37230, pages 1-11, published 5/16/2012; hereinafter Hagström 2) and further in view of Rodriguez et al. (Nature Chemical Biology 10:259-265, April 2014) as evidenced by Fujii et al. (GenBank accession No. ATF1_YEAST, 5/14/2014).  This rejection has been discussed at length in the prior Office action.    It would be maintained for the reasons of record and those set forth below.
Applicant argues that the deficiencies of Hagström and Ding have been discussed above and that the teachings of Rodriguez et al. do not overcome the deficiencies of Hagström and Ding to render claim 1 obvious.  As such, Applicant argues that claims 7-9, which depend from claim 1, are not obvious. 
Applicant’s arguments have been fully considered but not deemed persuasive.  It is reiterated herein that while it is agreed that Rodriguez et al. do not teach a method for producing (Z)-11-hexadecen-1-ol, for the reasons extensively discussed above, the combined teachings of Hagström et al. as evidenced by Duronio in view of Ding et al. as evidenced by Hagström 2 disclose the invention of claim 1.  As stated in prior Office actions, neither Hagström et al., Duronio, Ding et al. or Hagström 2 teach the acetyltransferase of SEQ ID NO: 39.   The teachings of Rodriguez et al. were introduced to show that the prior art teaches the use of the S. cerevisiae alcohol acetyltransferase Atf1 in E. coli for the production of tetradecyl acetate from tetradecanol and that Atf1 was able to use alcohols with chains longer that C10 to produce the corresponding esters and that 95% of tetradecanol was converted to tetradecyl acetate.  The S. cerevisiae alcohol acetyltransferase Atf1 used by Rodriguez et al. comprises SEQ ID NO: 39 as evidenced by Fujii et al. See alignment previously provided.   Ding et al. also teach the production of (Z)-11-hexadecen-1-yl acetate from (Z)-11-hexadecen-1-ol by expression in the transgenic plant of a plant-derived diacylglycerol acetyltransferase  from E. alatus (page 3, left column, first paragraph).  Ding et al. teach that more than 267 species use (Z)-11-hexadecen-1-yl acetate as a pheromone component (page 3, Figure 1, right oval).  
	As stated in prior Office actions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the Δ11 desaturase and fatty acyl-CoA reductase used in the methods of Hagström et al. with the Δ11 desaturase and fatty acyl-CoA reductase used by Ding et al. and further modify the S. cerevisiae of Hagström et al. to increase the copy number of the endogenous acetyltransferase of SEQ ID NO: 39.    A person of ordinary skill in the art is motivated to make these replacements for the benefit of producing (Z)-11-hexadecen-1-yl acetate, which is a pheromone component that is used by more than 267 species according to Ding et al.  As taught by Ding et al., pheromones are environmentally friendly alternatives to traditional pesticides (page 2, left column, first paragraph).  Therefore, one of skill in the art would have been highly motivated to make a pheromone compound that can be used in a pheromone preparation against a broad range of insects.  A person of ordinary skill in the art is motivated to use the Atf1 protein of SEQ ID NO: 39 because Rodriguez et al. teach that this acetyltransferase appears to act effectively on alcohols having a long chain (>C10).   One of ordinary skill in the art has a reasonable expectation of success at making these replacements and further modify the S. cerevisiae cell to increase the expression of the endogenous acetyltransferase of SEQ ID NO: 39 because the molecular biology techniques required and the amino acid/nucleotide sequences required were well known at the time of the invention as evidenced by Ding et al. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.
Claims 7-8, 48-49 and proposed amended claim 9 would remain rejected under 35 U.S.C. 103 as being unpatentable over Hagström et al.   (Microbial Cell Factories 12:125, pages 1-11, 2013; cited in the IDS) as evidenced by Duronio (GenBank accession No. CAA46957, 7/24/1992) in view of Ding et al. (Nature Communications 4:3353, pages 1-7, published 2/25/2014; cited in the IDS) as evidenced by Hagström et al. (PLoS ONE 7(5):e37230, pages 1-11, published 5/16/2012; hereinafter Hagström 2), and further in view of Bjostad et al. (Journal of Chemical Ecology 10(4):681-691, 1984).  This rejection has been discussed at length in the prior Office action.    It would be maintained for the reasons of record and those set forth below.
Applicant argues that the deficiencies of Hagström and Ding have been discussed above and that the teachings of Bjostad et al. do not overcome the deficiencies of Hagström and Ding to render claim 1 obvious.  As such, Applicant is of the opinion that claims 7-9, 48-49, which depend from claim 1, are not obvious. 
Applicant’s arguments have been fully considered but not deemed persuasive.  While it is agreed that Bjostad et al. do not teach a method for producing (Z)-11-hexadecen-1-ol, for the reasons extensively discussed above, the combined teachings of Hagström et al. as evidenced by Duronio in view of Ding et al. as evidenced by Hagström 2 disclose the invention of claim 1.  It is reiterated herein that  the teachings of Bjostad et al.  were introduced to show that the prior art teaches the chemical conversion of (Z)-11-hexadecen-1-ol to (Z)-11-hexadecen-1-yl acetate by adding acetyl chloride (page 683, second full paragraph).  
As stated in prior Office actions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further convert the (Z)-11-hexadecen-1-ol  produced by Hagström et al., or the (Z)-11-hexadecen-1-ol  produced by the S. cerevisiae cell of Hagström et al. and Ding et al. to (Z)-11-hexadecen-1-yl acetate by chemical means, such as the use of acetyl chloride. A person of ordinary skill in the art is motivated to further treat (Z)-11-hexadecen-1-ol  with acetyl chloride for the benefit of producing (Z)-11-hexadecen-1-yl acetate, a pheromone compound that is used by a broad range of insects, such that one could obtain a mixture of (Z)-11-hexadecen-1-ol  and (Z)-11-hexadecen-1-yl acetate where the ratio of these components can be manipulated.  Using a recombinant cell that can catalyze the conversion would not allow one of skill in the art to control how much of  (Z)-11-hexadecen-1-ol is converted to (Z)-11-hexadecen-1-yl acetate.  One of ordinary skill in the art has a reasonable expectation of success at chemically converting (Z)-11-hexadecen-1-ol to (Z)-11-hexadecen-1-yl acetate because Bjostad et al. teach the use of acetyl chloride to make such conversion.  Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.
The rejections previously applied except for the provisional double patenting rejection are, therefore, maintained for the reasons of record in view of the non-entry of the proposed amendments.
For purposes of Appeal, the status of the claims is as follows:
Claim(s) allowed:
Claims(s) objected to:
Claim(s) rejected: 1-5, 7-9, 15-17, 19, 48-49, 51-52
Claim(s) withdrawn from consideration: 22, 40-41, 43-44, 50
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can also be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.



/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
May 1, 2022